10/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0356



                             No. DA 21-0356

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ROBERT MARTIN ARTHUN,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 12, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 12 2021